MEMORANDUM GRANTING REHEARING AND DISMISSING ORIGINAL PETITION
COX, J.
The respondent has petitioned for a rehearing on the ground that since the filing of the memorandum announcing the conclusion of the court in this cause, the United States Circuit Court of Appeals has rendered a decision in Ickes v. Cuyuna Mining and Investment Company, 63 App. D. C. 91, 69 Fed. (2) 662, which shows the conclusion reached by this court is erroneous.
In the case just mentioned, as in the case at bar, the receiver of a corporation was permitted by this court to maintain the suit for review which the corporation as claimant might have maintained under the War Minerals Relief Act as amended, had no receiver been appointed.
The question now presented has been fully argued orally and in briefs of counsel. Careful consideration of the arguments, as well as of the record and briefs filed in the Court of Appeals, has convinced me that the decision of that Court rests on the broad ground that claims under the War Minerals Relief Act may not be transferred by operation of law and that the privilege of petitioning this court for review is limited to the original claimant alone and does not pass to the receiver of a corporate claimant.
The motion for a rehearing is accordingly granted. The memorandum opinion heretofore filed in this cause is set aside. And it is held, in conformity with the opinion of the Court of Appeals, that the original petition herein should be dismissed.